Citation Nr: 0118955	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1976 to August 1976.

This appeal arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for spondylolisthesis, L5, S1.


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied 
entitlement to service connection for spondylolisthesis. The 
RO notified the veteran and the appellant of that decision. A 
timely substantive appeal was not filed and the decision 
became final.

2.  Additional evidence submitted since the RO's September 
1980 rating decision does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's September 1980 decision is 
not new and material; the decision is final and the claim is 
not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
spondylolisthesis was denied in a September 1980 rating 
decision on the basis that the spondylolisthesis existed 
prior to service and was not aggravated by service.  The 
veteran did not file a timely appeal.  The September 1980 
rating decision therefore became final based upon the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last decision denying the claim on any 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 
(2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the September 1980 denial of the 
veteran's claim of entitlement to service connection for 
spondylolisthesis consists of a lay statement from the 
veteran's brother, testimony of the veteran at a personal 
hearing in October 1999 and the testimony of the veteran at a 
hearing before the Board of Veterans' Appeals in May 2001.

The lay statement from the veteran's brother dated January 
1999 is new, however it is duplicative of evidence previously 
considered by the RO in the September 1980 rating decision 
and is essentially cumulative or redundant.  It does not bear 
directly and substantially upon the specific matter under 
consideration, whether the veteran's spondylolisthesis was 
incurred or aggravated in the line of duty or resulted from 
an injury incurred or aggravated in the line of duty.  38 
C.F.R. § 3.156(a).

The transcripts from the October 1999 personal hearing and 
May 2001 hearing before the Board of Veteran's Appeals are 
new in that they were not previously of record.  However, the 
testimony from both hearings do not bear directly and 
substantially upon the specific matter under consideration, 
whether the veteran's spondylolisthesis was incurred or 
aggravated in the line of duty or resulted from an injury 
incurred or aggravated in the line of duty.  In each hearing, 
the veteran testified that his back began to cause him 
problems shortly after he began basic training.  He 
eventually returned to basic training and graduated, but was 
ruled unfit for induction and discharged following a checkup, 
which revealed that he had spondylolisthesis.  He also 
testified that he needed to obtain treatment after service as 
well.  The veteran reiterated his belief that his back 
disability was due to his service and that this disability is 
now severely limiting his daily activities.  However, the 
testimony from both hearings is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim in that in that it does not tend to show that the 
veteran's spondylolisthesis was incurred or aggravated in 
service, or are otherwise attributable to service.  38 C.F.R. 
§ 3.156(a).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.  

Nevertheless, the veteran was notified of the evidence 
necessary to complete his claim, and considerable effort was 
expended by the RO to collect additional medical and 
treatment records.  Additionally, the veteran indicated in 
his May 2001 testimony that he was receiving treatment from a 
private physician in Little Rock, Arkansas, who was of the 
opinion that the veteran's disability was a result of a birth 
defect or an early childhood problem, and that it had been 
aggravated while in service.  Before the conclusion of the 
hearing, the veteran indicated that he would make an attempt 
to obtain the treatment reports from the private physician in 
Little Rock and would submit them upon receipt.  However, no 
such records have been received to this date.  As well, the 
veteran indicated at the hearing his willingness to undergo a 
VA examination, however, under the Veterans Claims Assistance 
Act of 2000, medical examinations or opinions are not 
required at the new and material evidence stage of a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for 
spondylolisthesis, service connection remains denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

